Citation Nr: 1128117	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from September 1965 to October 1969, including service in the Republic of Vietnam.  He was a member of an underwater demolition team (frogman), and he was awarded the Combat Action Ribbon (CAR).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  While this appeal was pending, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure in Vietnam, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Ribbon (CAR) in association with his duties as a frogman (underwater demolition team) in Vietnam.

2.  The evidence is in relative equipoise as to whether the Veteran has PTSD which is medically attributed to stressors he experienced during his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran contends that he is entitled to service connection for PTSD based on his Navy experiences as a frogman, including his service in Vietnam.  In handwritten statements received from the Veteran and a fellow frogman, a diving equipment malfunction that occurred underwater and could have killed the Veteran was described.  An October 2003 VA mental health therapy note indicates that the Veteran's war traumas included having seen numerous casualities while in combat situations.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria for mental disorders, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.  According to those criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was amended during the pendency of this case by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending on July 13, 2010.

The first element of service connection for PTSD is medical evidence diagnosing the condition.  VA treatment records for the Veteran show that he has been diagnosed with PTSD.  A November 2002 treating psychiatrist note reflects a diagnosis of PTSD with dysthymic features and continued attempts at denial and avoidance.  A January 2003 primary care physician note includes a clinical assessment of PTSD and an adjustment disorder.  In September 2003, the appellant's treating psychiatrist stated that the Veteran was having increasing preoccupation with his past war traumas and that the Veteran was presenting a clear picture of PTSD over time as the details of his past traumatic events emerged.  In October 2003, this psychiatrist also observed that the Veteran was quite given to deny any connection of his symptoms to his war traumas given his underlying sense 

of guilt; the psychiatrist rendered a clinical assessment of mixed personality disorder and PTSD.  A September 2004 mental health note written by another VA psychiatrist indicates that the appellant had not described any specific life-threatening experiences except just being there in Vietnam.  This psychiatrist subsequently rendered a diagnosis of PTSD in October 2005, and on other occasions.  A third VA psychiatrist rendered a diagnosis of PTSD in May 2005, and on other occasions.  

However, on VA examination in May 2004, no diagnosis of PTSD was rendered by the examining psychiatrist.  The examiner noted that the appellant did not meet the full criteria for PTSD because he did not acknowledge any specific traumatic events and because he did not present with the full spectrum of symptoms.  In addition, on VA examination in October 2005, the examining psychologist rendered diagnoses of adjustment disorder (with mixed emotions and conduct) and alcohol abuse (in remission) on Axis I.  Furthermore, a fourth VA treating psychiatrist did not diagnose the appellant with PTSD, but rather diagnosed an adjustment disorder, as reflected, for example, in a mental health note dated in July 2006.  The RO denied service connection based on these VA examinations and treatment notes.  The evidentiary record also indicates diagnoses of dysthymia and depression.

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, supra, at 153.  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

Further, because interpretative doubt on all material issues is to be resolved in the appellant's favor, the Board finds him to have been diagnosed with PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail on that issue).

Even when a physician or other health care professional diagnoses the appellant as having PTSD, the Board is still not required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting of service connection is predicated upon the outcome of the remaining two analytical steps below.

The second element of service connection is credible supporting evidence that the claimed in-service stressor(s) occurred.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

As noted above, for a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experience, witnessed, or was confronted with an event or events that involved actual death or serious injury, or threat to the physical integrity of self or others," and (2) "the person's response must have involved intense fear, hopelessness, or horror."  The sufficiency of the stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

In this case, based on the Veteran's military occupational speciality (underwater demolition) and the fact that he was awarded the CAR for his service in Vietnam, the RO conceded that the Veteran was exposed to in-service traumatic stressors.  Thus, the second element of service connection for PTSD has been satisfied.

The third element of service connection is a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  The medical evidence of record indicates that the appellant's PTSD has been causally linked by qualified personnel to his service in the Vietnam conflict, including exposure to enemy fire resulting in causalities, on at least one occasion.


Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  In this case, the Board is of the opinion that this point has been attained.  

We acknowledge, as we must, that the evidentiary record contains numerous non-PTSD diagnoses, e.g., dysthymia, adjustment disorder, mixed personality disorder, alcohol abuse (in remission), and depression.  It therefore appears that some of the Veteran's current psychiatric symptomatology is due to pathology unrelated to PTSD.  That is a matter to be a considered in assigning a disability evaluation.  However, as to the issue of service connection, in light of the numerous diagnoses of PTSD in the record, the Board finds that a reasonable doubt is raised, which must be resolved in favor of the appellant.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Board is precluded from differentiating between symptomatology attributed to non-service-connected disability and service-connected disability in the absence of medical evidence which does so).  

Therefore, viewing the evidence in the light most favorable to the Veteran, and with consideration of the amended PTSD regulation, the positive evidence of record consists of the fact that he has been diagnosed with, and treated for, PTSD by VA psychiatrists, that medical evidence reflects that he has reported experiencing war traumas such as observing causalities when he was in Vietnam, and that the appellant was awarded the CAR in association with his service in Vietnam.

The Board concludes that evidence for and against the claim for service connection for PTSD is at least in approximate balance.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's psychiatric disorder diagnosed as PTSD is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for PTSD.



ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


